 

FIRST AMENDMENT TO LEASE AGREEMENT

 

 

This First Amendment to Lease Agreement ("First Amendment") is made as of the
Effective Date (defined below) by SOUTH TOWN CENTER, LLC, a Michigan limited
liability company, with offices at 4463 Wilson Avenue, S.W., P.O. Box #46,
Grandville, Michigan 49468 ("Landlord"), and GRAND RIVER BANK, a Michigan
banking corporation, with offices at 4471 Wilson Avenue, S.W., Grandville,
Michigan 49418 ("Tenant"), with reference to the following:

 

 

Background

 

A. Landlord and Tenant entered into a Lease Agreement dated December 10, 2010
(the "Lease"), for office space in the South Town Center Building (the "Leased
Premises"), having a mailing address of 4471 Wilson Avenue, S.W., Grandville,
Michigan. The Leased Premises consists of approximately 2,352 square feet of
office space on the upper level of the Building, 1,100 square feet of space on
the lower level of the Building, and three drive-thru banking stalls containing
a total of approximately 1,250 square feet.

 

B. Landlord has approximately 2,350 square feet of space on the upper level of
the Building and 1,100 square feet on the lower level of the Building available
for rent that is contiguous to the Leased Premises, as shown on the site plan
attached as Exhibit A (the "Available Space"). Tenant desires to lease the
Available Space from Landlord and Landlord desires to lease the Available Space
to Tenant.

 

C. Landlord and Tenant desire to amend the Lease to increase the size of the
Leased Premises, and to adjust rent and additional Tenant expenses. Accordingly,
Landlord and Tenant are entering into this First Amendment.

 

 

Agreement

 

In consideration of their mutual covenants, the parties agree as follows:

 

1. Capitalized Terms. The capitalized terms not otherwise defined in this First
Amendment shall have the same meaning as in the Lease.

 

2. Additional Space. As of the Effective Date, the Leased Premises shall be
increased by the addition of the Available Space, consisting of approximately
2,350 square feet of space on the upper level of the Building and 1,100 square
feet of space on the lower level of the Building, as shown on the attached
Exhibit A. The Available Space will increase the size of the Leased Premises to
approximately 8,152 square feet.

 

 

 



 

3. Term. The term of the lease for the Additional Space shall run from the
Effective Date until December 31, 2013. As of November 1, 2011 (the "Adjusted
Rent Commencement Date"), rent shall be increased as described in Section 4 of
this First Amendment.

 

4. Rent. Tenant is currently paying rental for the Leased Premises at a rate of
Four Thousand One Hundred 00/100 Dollars ($4,100.00) per month. The rental rate
for the Additional Space is Two Thousand One Hundred and 00/100 Dollars
($2,100.00) per month. As of the Adjusted Rent Commencement Date, Tenant shall
pay Landlord as rent for the Leased Premises and the Additional Space a total of
Six Thousand Two Hundred 00/100 Dollars ($6,200.00) per month, on the same terms
as is described in Section 2 of the Lease. Tenant shall owe Landlord no rent for
the Additional Space for the month of October, 2011.

 

5. Proportionate Share of Building Expenses. As of the Adjusted Rent
Commencement Date, Tenant's proportionate share of trash and snow removal
pursuant to Section 7 of the Lease and water services pursuant to Section 11 of
the Lease shall be increased to fifty-five percent (55%) of the actual costs of
such services described in the Lease.

 

6. Condition of Additional Space. Tenant agrees to accept the Additional Space
in its current "as is" condition.

 

7. Parking. Tenant shall have the right to park in an additional twenty (20)
parking spaces immediately adjacent to the entrance to the Building.

 

8. Leasehold Improvements. Tenant shall have the right to make any interior
changes to the Additional Space that Tenant deems necessary for its use of the
Additional Space and the Leased Premises.

 

9. Security Deposit. Tenant shall pay Landlord a security deposit in the amount
of One Thousand 00/100 Dollars ($1,000.00) for the Additional Space to be held
in the same manner as described in Section 15 of the Lease.

 

10. Ratification. As modified by this First Amendment, the Lease is ratified and
affirmed. To the extent of any inconsistencies between the First Amendment and
the Lease, the terms of this First Amendment shall control. This First Amendment
shall be binding on the parties and their respective successors and assigns.

 

11. Effective Date. This First Amendment shall be effective (the "Effective
Date") as of the later of the dates set forth below.

 

[Signatures are on the following page.]

 

 

 

 

 

 

  Signed by:       LANDLORD:      

South Town Center, LLC,

a Michigan limited liability company

Date:________________     By:      Larry A. Wormmeester, Member





Date:________________     By:      Daniel Lee Vredvoogd, Member





Date:________________     By:      Jeffrey Alan DeKoning, Member







      TENANT:      



Grand River Bank,

a Michigan banking corporation



Date:________________     By:      David Blossey, President & CEO

  

 

 

 
 

 

EXHIBIT A TO

FIRST AMENDMENT TO LEASE AGREEMENT

4455 Wilson Avenue, SW

 

 

Site Plan

(See Attached)

 

